 



THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS (I) A
REGISTRATION STATEMENT COVERING SUCH SECURITIES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE LAW OR (II) THE TRANSACTION IS EXEMPT FROM
THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE
QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE LAW AND, IF THE COMPANY
REQUESTS, AN OPINION SATISFACTORY TO THE COMPANY TO SUCH EFFECT HAS BEEN
RENDERED BY COUNSEL.

 

Original Issue Date:                       

 

FOR VALUE RECEIVED, Ballantyne Strong, Inc., a Delaware corporation (the
“Company”), hereby certifies that ________________________ (the “Holder”), is
entitled to purchase from the Company an aggregate of 100,000 duly authorized,
validly issued, fully paid and nonassessable shares of Common Stock, all subject
to the terms and conditions set forth in this Warrant. Certain capitalized terms
used herein are defined in Section 1.

 

1. Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:

 

“$10.00 Warrant Shares” has the meaning set forth in Section 2(a).

 

“$12.00 Warrant Shares” has the meaning set forth in Section 2(b).

 

“$14.00 Warrant Shares” has the meaning set forth in Section 2(c).

 

“$16.00 Warrant Shares” has the meaning set forth in Section 2(d).

 

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3, multiplied by (b) the applicable Exercise
Price.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the city of New York, New York are authorized or
obligated by law or executive order to close.

 

“Change in Control” means that the Company shall, directly or indirectly, in one
or more related transactions, consolidate or merge with or into another Person,
other than if (a) the Company is the surviving or resulting entity in the merger
or consolidation, (b) the merger or consolidation is effectuated with a direct
or indirect subsidiary of the Company, or (c) the purpose of the merger or
consolidation is to reincorporate the domicile of the Company into another
state.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Company” has the meaning set forth in the preamble.

 

1

 

 

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., New York time, on a Business Day, including,
without limitation, the receipt by the Company of the Exercise Notice, this
Warrant, and the Aggregate Exercise Price.

 

“Exercise Notice” has the meaning set forth in Section 3(a)(1).

 

“Exercise Period” has the meaning set forth in Section 2.

 

“Exercise Price” means (i) with respect to the $10.00 Warrant Shares, $10.00 per
share, (ii) with respect to the $12.00 Warrant Shares, $12.00 per share, (iii)
with respect to the $14.00 Warrant Shares, $14.00 per share, and (iv) with
respect to the $16.00 Warrant Shares, $16.00 per share.

 

“Fair Market Value” means the average of the daily volume weighted average
prices per share of Common Stock for the ten (10) consecutive trading days
immediately preceding the day as of which Fair Market Value is being determined,
as reported on the NYSE American, or if the Common Stock is not listed on the
NYSE American, as reported by the principal U.S. national or regional securities
exchange or quotation system on which the Common Stock is then listed or quoted;
provided, however, if the Common Stock is not listed or quoted on the NYSE
American or any U.S. national or regional securities exchange or quotations
system, then the “Fair Market Value” of the Common Stock shall be the fair
market value per share of Common Stock as determined by the Board.

 

“Holder” has the meaning set forth in the preamble.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

 

“Securities Act” has the meaning set forth in Section 9(a).

 

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

 

“Warrant Shares” means the aggregate number of shares of Common Stock then
purchasable upon exercise of this Warrant in accordance with the terms of this
Warrant, including the $10.00 Warrant Shares, the $12.00 Warrant Shares, the
$14.00 Warrant Shares and the $16.00 Warrant Shares.

 

2. Purchase of Common Stock; Term of Warrant. Subject to the terms and
conditions hereof, at any time or from time to time after the date hereof and
prior to 5:00 p.m., New York time, on the tenth anniversary of the date hereof
or, if such day is not a Business Day, on the next preceding Business Day (the
“Exercise Period”), the Holder may exercise this Warrant for all or any part of
the Warrant Shares purchasable hereunder at the applicable Exercise Price set
forth below:

 

(a) 25,000 shares of Common Stock at a price per share of $10.00 (the “$10.00
Warrant Shares”);

 

(b) 25,000 shares of Common Stock at a price per share of $12.00 (the “$12.00
Warrant Shares”);

 

(c) 25,000 shares of Common Stock at a price per share of $14.00 (the “$14.00
Warrant Shares”); and

 

(d) 25,000 shares of Common Stock at a price per share of $16.00 (the “$16.00
Warrant Shares”).

 

2

 

 

3. Exercise of Warrant.

 

(a) Exercise Procedure. This Warrant may be exercised from time to time on any
Business Day during the Exercise Period, for all or any part of the unexercised
Warrant Shares, at the applicable Exercise Price, upon: surrender of this
Warrant to the Company at its then principal executive offices (or an
indemnification undertaking with respect to this Warrant in the case of its
loss, theft or destruction), together with a Notice of Warrant Exercise in the
form attached hereto as Exhibit A (each, an “Exercise Notice”), duly completed
(including specifying the number of $10.00 Warrant Shares, $12.00 Warrant
Shares, $14.00 Warrant Shares, and/or $16.00 Warrant Shares to be purchased) and
executed; and

 

(2) payment to the Company of the Aggregate Exercise Price in accordance with
Section 3(b).

 

For the avoidance of doubt, the Holder, in its sole discretion, may exercise
this Warrant pursuant to this Section 3 for all or any part of the unexercised
$10.00 Warrant Shares, $12.00 Warrant Shares, $14.00 Warrant Shares, or $16.00
Warrant Shares separately or in any combination thereof.

 

(b) Payment of the Aggregate Exercise Price. Payment of the Aggregate Exercise
Price shall be made, at the option of the Holder as expressed in the Exercise
Notice, by the following methods:

 

(i) by delivery to the Company of a certified or official bank check payable to
the order of the Company or by wire transfer of immediately available funds to
an account designated in writing by the Company in the amount of such Aggregate
Exercise Price;

 

(ii) by instructing the Company to withhold a number of Warrant Shares then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the Exercise Date equal to such Aggregate Exercise Price;

 

(iii) by surrendering to the Company (A) Warrant Shares previously acquired by
the Holder with an aggregate Fair Market Value as of the Exercise Date equal to
such Aggregate Exercise Price and/or (B) other securities of the Company having
a value as of the Exercise Date equal to the Aggregate Exercise Price (which
value in the case of debt securities shall be the principal amount thereof plus
accrued and unpaid interest and in the case of shares of Common Stock shall be
the Fair Market Value thereof); or

 

(iv) any combination of the foregoing.

 

(c) Delivery of Stock Certificates. Upon receipt by the Company of the Exercise
Notice, surrender of this Warrant and payment of the Aggregate Exercise Price in
accordance with Sections 3(a) and (b), the Company shall, as promptly as
practicable, execute (or cause to be executed) and deliver (or cause to be
delivered) to the Holder a certificate or certificates representing the Warrant
Shares issuable upon such exercise, together with cash in lieu of any fraction
of a share, as provided in Section 3(d). The stock certificate or certificates
so delivered shall be, to the extent possible, in such denomination or
denominations as the Holder shall reasonably request in the Exercise Notice and
shall be registered in the name of the Holder. This Warrant shall be deemed to
have been exercised and such certificate or certificates of Warrant Shares shall
be deemed to have been issued, and the Holder shall be deemed to have become a
holder of record of such Warrant Shares for all purposes, as of the Exercise
Date.

 

3

 

 



(d) Fractional Shares The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant. As to any fraction of a Warrant
Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to the Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the Fair
Market Value of one Warrant Share on the Exercise Date.

 

(e) Delivery of New Warrant. Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued in accordance with Section 3(c), upon the
request of the Holder, deliver to the Holder a new Warrant evidencing the rights
of the Holder to purchase the unexpired and unexercised Warrant Shares called
for by this Warrant. Such new Warrant shall in all other respects be identical
to this Warrant. In the absence of a request from the Holder for a new Warrant
pursuant to this Section 3(e), the Company shall record and maintain records of
the remaining rights of the Holder to purchase unexpired and unexercised Warrant
Shares pursuant to this Warrant. In the absence of manifest error, the records
of the Company shall control as to the remaining rights pursuant to this
Warrant.

 

(f) Valid Issuance of Warrant and Warrant Shares. With respect to the exercise
of this Warrant, the Company hereby represents:

 

(i) This Warrant is, and any Warrant issued in substitution for or replacement
of this Warrant shall be, upon issuance, duly authorized and validly issued.

 

(ii) All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, validly issued, fully paid and
non-assessable and issued without violation of any preemptive or similar rights
of any stockholder of the Company.

 

(g) Reservation of Shares. During the Exercise Period, the Company shall at all
times reserve and keep available out of its authorized but unissued Common
Stock, solely for the purpose of issuance upon the exercise of this Warrant, the
maximum number of Warrant Shares issuable upon the exercise of this Warrant, and
the par value per Warrant Share shall at all times be less than or equal to the
applicable Exercise Price. The Company shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Warrant.

 

4. Adjustment upon Subdivision or Combination of Common Stock. If the Company at
any time after the date of issuance of this Warrant subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time after the date of issuance of this Warrant combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this Section 4 shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

4

 

 

5. Restriction on Transfer of Warrant. This Warrant and all rights hereunder may
not be transferred or assigned, in whole or in part, without the prior written
consent of the Company and compliance with the transfer conditions referred to
in the legend endorsed hereon. Any attempted transfer or assignment which is not
in accordance with this Section 5 shall be null and void and the transferee or
assignee shall not be entitled to exercise any of the rights of the Holder of
this Warrant. The Company shall record any transfers or assignments in the books
maintained for the registration and transfer of this Warrant in accordance with
Section 10.

 

6. No Stockholder Rights; Limitations on Liability. Prior to the issuance to the
Holder of the Warrant Shares to which the Holder is then entitled to receive
upon the due exercise of this Warrant, the Holder shall not be entitled to vote
or receive dividends or be deemed the holder of shares of capital stock of the
Company for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise. In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.

 

7. Treatment of Warrant Upon a Change in Control. Upon the consummation of a
Change in Control of the Company, then, to the extent this Warrant has not
already been exercised in full or otherwise terminated, expired or canceled,
this Warrant shall automatically terminate and be of no further force or effect.
The Company shall provide the Holder with notice of any Change in Control at
least fourteen (14) days prior to the consummation thereof.

 

8. Replacement on Loss; Division and Combination.

 

(a) Replacement on Loss. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and upon
delivery of an indemnity reasonably satisfactory to it (it being understood that
a written indemnification agreement or affidavit of loss of the Holder shall be
a sufficient indemnity) and, in case of mutilation, upon surrender of such
Warrant for cancellation to the Company, the Company at its own expense shall
execute and deliver to the Holder, in lieu hereof, a new Warrant of like tenor
and exercisable for an equivalent number of Warrant Shares as the Warrant so
lost, stolen, destroyed or mutilated; provided that, in the case of mutilation,
no indemnity shall be required if this Warrant in identifiable form is
surrendered to the Company for cancellation.

 

(b) Division and Combination. Subject to compliance with the applicable
provisions of this Warrant, including without limitation Section 5 hereof, this
Warrant may be divided or, following any such division of this Warrant, combined
with other Warrants upon the surrender of this Warrant or Warrants to the
Company at its then principal executive offices, together with a written notice
specifying the denominations in which new Warrants are to be issued, signed by
the Holder. Subject to compliance with the applicable provisions of this
Warrant, the Company shall at its own expense execute and deliver a new Warrant
or Warrants in exchange for the Warrant or Warrants so surrendered in accordance
with such notice. Such new Warrant or Warrants shall be of like tenor to the
surrendered Warrant or Warrants and shall be exercisable in the aggregate for an
equivalent number of Warrant Shares as the Warrant or Warrants so surrendered in
accordance with such notice.

 



5

 

 

9. Compliance with the Securities Act.

 

(a) Agreement to Comply with the Securities Act. The Holder, by acceptance of
this Warrant, agrees to comply in all respects with the provisions of this
Section 9 and the restrictive legend requirements set forth on the face of this
Warrant and further agrees that such Holder shall not offer, sell or otherwise
dispose of this Warrant or any Warrant Shares to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended (the “Securities Act”). This Warrant and all Warrant
Shares issued upon exercise of this Warrant (unless registered under the
Securities Act) shall be stamped or imprinted with a legend in substantially the
following form:

 

“THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS (I) A
REGISTRATION STATEMENT COVERING SUCH SECURITIES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE LAW OR (II) THE TRANSACTION IS EXEMPT FROM
THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE
QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE LAW AND, IF THE COMPANY
REQUESTS, AN OPINION SATISFACTORY TO THE COMPANY TO SUCH EFFECT HAS BEEN
RENDERED BY COUNSEL.”

 

(b) Representations of the Holder. The Holder represents, as of the date hereof,
to the Company by acceptance of this Warrant as follows:

 

(i) The Holder is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act. The Holder is acquiring this
Warrant and the Warrant Shares to be issued upon exercise hereof for investment
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution of this Warrant or the Warrant Shares,
except pursuant to sales registered or exempted under the Securities Act.

 

(ii) The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In addition, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

 

(iii) The Holder acknowledges that it can bear the economic and financial risk
of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in this Warrant and the Warrant Shares. The
Holder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of this Warrant and
the business, properties, prospects and financial condition of the Company.

 

10. Warrant Register. The Company shall keep and properly maintain at its
principal executive offices books for the registration of this Warrant and any
transfers thereof. The Company may deem and treat the Person in whose name this
Warrant is registered on such register as the Holder hereof for all purposes,
and the Company shall not be affected by any notice to the contrary, except any
division, combination or other transfer of the Warrant effected in accordance
with the provisions of this Warrant.

 



6

 



 

11. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the addresses indicated below (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 11).

 

If to the Company:

Ballantyne Strong, Inc.

11422 Miracle Hills Drive, Suite 300
Omaha, Nebraska 68154

  Facsimile: [                    ]   Attention: Chief Financial Officer     If
to the Holder:

_________________________

[                  ]



  [                  ]   Facsimile: [                    ]   E-mail:
[                        ]   Attention: [                         ]

 

12. Entire Agreement. This Warrant constitutes the sole and entire agreement of
the parties to this Warrant with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

13. Successor and Assigns. This Warrant and the rights evidenced hereby shall be
binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.

 

14. No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.

 

15. Headings. The headings in this Warrant are for reference only and shall not
affect the interpretation of this Warrant.

 



7

 



 

16. Amendment; Waiver. Except as otherwise provided herein, this Warrant may
only be amended or modified by an agreement in writing signed by each party
hereto. No waiver by the Company or the Holder of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Warrant
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

17. Severability. If any term or provision of this Warrant is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

18. Governing Law. This Warrant shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule that would cause the application of
laws of any jurisdiction other than those of the State of Delaware.

 

19. Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Warrant.

 

20. No Strict Construction. This Warrant shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date set forth above.

 

     

Ballantyne Strong, Inc.



                By:       Name: D. Kyle Cerminara  
                                             Title: Chief Executive Officer    
      Accepted and Agreed:                





________________________

                                         By:         Name:         Title:      
 



 

9

 



 



Exhibit A

 

Form of Notice of Warrant Exercise

 

To: Ballantyne Strong, Inc.   11422 Miracle Hills Drive, Suite 300   Omaha,
Nebraska 68154   Attn: Chief Financial Officer

 

Reference is hereby made to that certain Warrant issued by Ballantyne Strong,
Inc., a Delaware corporation (the “Company”), to _______________________ (the
“Holder”), on ____________, 2018. (the “Warrant”). All capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Warrant.

 

1. Exercise of Warrant. The Holder irrevocably elects to purchase _____ Warrant
Shares pursuant to the terms of the Warrant, including _____ $10.00 Warrant
Shares, _____ $12.00 Warrant Shares, _____ $14.00 Warrant Shares and _____
$16.00 Warrant Shares. This notice is accompanied by the original Warrant, which
is hereby surrendered to the extent necessary to effect the exercise.

 

2. Payment of Aggregate Exercise Price. The Holder tenders herewith to the
Company payment of the Aggregate Exercise Price in full by means of:

 

  _________ Certified or official bank check payable to the order of the
Company.         _________ Wire transfer of immediately available funds to an
account designated in writing by the Company.         _________ Surrender of
Warrant Shares previously acquired by the Holder with an aggregate Fair Market
Value as of the Exercise Date equal to the Aggregate Exercise Price and/or other
securities of the Company having a value as of the Exercise Date equal to the
Aggregate Exercise Price.         _________ Surrender of the right to receive
Warrant Shares having an aggregate Fair Market Value as of the date hereof equal
to the Aggregate Exercise Price.         _________ A combination of the
foregoing as follows:

 

3. Warrant Shares. The Holder represents that all representations of the Holder
set forth in Section 9(b) of the Warrant are true and correct as of the date
hereof.

 

 
                                                                                  
  ____________________________                 By:
                                                     Name:         Title:      
               Dated:        



 



10

 



 